BASE SALARIES OF EXECUTIVE OFFICERS As of December 22, 2010, the following are the base salaries (on an annual basis) of the executive officers of Hovnanian Enterprises, Inc.: Ara K. Hovnanian Chief Executive Officer, President, Chairman of the Board and Director of the Company $ Paul W. Buchanan Senior Vice President – Chief Accounting Officer $ Peter S. Reinhart Senior Vice President and General Counsel $ J. Larry Sorsby Executive Vice President, Chief Financial Officer and Director of the Company $ Thomas J. Pellerito Chief Operating Officer $
